Citation Nr: 0636741	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by low back pain.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by stomach pain.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by stiffness of various joints.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by vision problems.  

5.  Entitlement to an initial rating in excess of 50 percent 
for depressive disorder.

6.  Entitlement to an effective date earlier than December 
20, 2001, for service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1986 to March 1992.  
He served in Southwest Asia from October 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for: 
(1) undiagnosed illness manifested by back problems; (2) 
undiagnosed illness manifested by mental problems; (3) 
undiagnosed illness manifested by stomach problems; (4) 
undiagnosed illness manifested by stiffness in arms and 
hands; and, (5) undiagnosed illness manifested by vision 
problems.  

An October 2003 rating decision granted service connection 
for major depression and assigned a 50 percent rating from 
December 20, 2001.  That decision satisfies the appeal for 
service connection for an undiagnosed illness manifested by 
mental problems; however, the veteran has since perfected an 
appeal for an initial rating higher than 50 percent and for 
an effective date earlier than December 20, 2001.  

The claims for service connection for stomach problems, joint 
stiffness, and vision problems are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by low back pain due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the veteran returned from Southwest Asia.  

2.  Depressive disorder has been manifested during the 
initial rating period by deficiencies in most areas, near-
continuous depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control, unprovoked irritability with periods of 
violence, difficulty in adapting to stressful circumstances, 
and reduced ability to establish and maintain effective 
relationships.

3.  Depressive disorder has not caused total occupational and 
social impairment. 

4.  The veteran's claim for benefits was received on December 
20, 2001, more than one year after separation from active 
service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by low back pain due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  The criteria for a 70 percent schedular rating for 
depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 
9499-9434 (2006).
3.  The criteria for an effective date earlier than December 
20, 2001, for service connection for depressive disorder are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (b) (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that is 
relevant to establishing entitlement to disability 
compensation.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in January 2002 and June 2003.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because a 70 percent rating is being granted for the cervical 
spine disability, the RO will rectify any defect with respect 
to the effective date.  

Additionally, because service connection is granted for a 
back disability, the RO will issue a rating decision, 
implementing the Board's decision.  If the veteran is 
dissatisfied with either the disability rating or effective 
date that will be assigned by the RO, he retains the right to 
submit a notice of disagreement in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's decision at this time. 

Service Connection for Undiagnosed Illness

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

VA compensation shall also be paid for certain disabilities 
due to undiagnosed illnesses to veterans who exhibit 
objective indications of chronic disability [explained below] 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms listed in this 
regulation provided that such disability became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006.  For 
purposes of this regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2006).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in Southwest Asia during the Persian Gulf 
War.  He maintains that he has an undiagnosed illness 
manifested by low back pain.  The medical evidence, 
especially a July 2003 VA spine compensation examination 
report, reflects that no diagnosis has been offered for his 
low back pain and that the spine appeared normal.  Although 
the service medical records (SMRs) reflect occasional 
complaints of low back pain and the veteran has reported a 
post-service auto accident and back injury, the July 2003 VA 
examiner determined that back strains during active service 
were inconsequential and found no residual from any prior 
trauma.  Thus, after careful examination, no diagnosis has 
been offered which might account for the veteran's low back 
pains.  

There is unequivocal objective evidence of a chronic 
condition, that is, low back pains have existed for more than 
six months.  The next question is whether the disability has 
been at least 10 percent disabling since service in the Gulf 
War.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful 
joint warrants at least a 10 percent rating.  Moreover, under 
38 C.F.R. § 4.40, a part that becomes painful on use must be 
regarded as seriously disabled.  Therefore, chronic low back 
pain has been manifested to a degree of at least 10 percent 
since service in Southwest Asia.  A VA physician has 
specifically dissociated the veteran's low back pains from 
supervening conditions.  There is no other competent evidence 
tending to show that the undiagnosed back condition was 
otherwise not incurred in Southwest Asia or that it was due 
to willful misconduct.  

The Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for low back pain has been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic low back pain.  

Higher Initial Rating for Depressive Disorder

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished an increased rating claim from a disagreement 
with the initial rating assigned after service connection was 
established.  The Court stressed that the difference between 
an original rating and an increased rating is important with 
respect to the evidence that may be used to determine whether 
the original rating was erroneous.  Id, at 126.  In its 
analysis of an initial rating assigned by the Board, the 
Court considered medical and lay evidence of record at the 
time of the original service connection application and 
additional evidence submitted since then.  Id, at 127.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Evaluation of a disability includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on functional abilities.  38 C.F.R. § 4.10.

Chronic depression has been rated 50 percent disabling for 
the entire appeal period under Diagnostic Code 9499-9434.  
Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006), major 
depressive disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders.  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006).

Depressive disorder has been manifested during the initial 
rating period by deficiencies in most areas.  The veteran is 
not working secondary to depression and personality disorder.  
His depression is described as chronic and recurring, which 
more nearly approximates the "near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively.  He exhibits impaired impulse 
control such as unprovoked irritability with periods of 
violence.  He has difficulty in adapting to stressful 
circumstances like truck driving and has reduced ability to 
establish and maintain effective relationships, as reflected 
by relatively low GAF (Global Assessment of Functioning) 
scores.  

One psychiatrist assigned a GAF score of 55 and another 
attempted to separate personality disorder from depression, 
assigning a 61 for depression and a 51 for personality 
disorder.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 51 to 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  A GAF score of 61 to 70 is 
indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2006).

Comparing the above mentioned manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a schedular 70 percent rating under Diagnostic 
Code 9434 are more nearly approximated.  Both VA examination 
reports reflect that the veteran has a history of violence 
toward others and/or himself.  This manifestation is clearly 
listed in the 70 percent rating category and not in the 50 
percent rating category.  Because total occupational and 
social impairment is not shown, the criteria of a 100 percent 
rating are not more nearly approximated. 

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 70 percent schedular 
rating will therefore be granted from the date of initial 
award of service connection.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the chronic depressive disorder causes 
significant interference with employment, but does not cause 
unemployability.  The medical evidence reflects that non-
service-connected personality disorder is the main barrier to 
employment.  Thus, depression does not render impractical the 
application of the regular schedular standards.  In the 
absence of evidence that depression has caused marked 
interference with employment, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

Earlier Effective Date

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (b) (2).  

The veteran was discharged from the Army on March 30, 1992, 
according to his DD Form 214.  The veteran's claim for 
service connection was received at the RO on December 20, 
2001.  This claim was his original claim for VA benefits.  
The claims file does not reflect any earlier dated 
correspondence from the veteran that contains a claim for 
benefits.  The RO assigned December 20, 2001, as the date of 
service connection and compensation for depressive disorder.  
Because the claim was received more than one year after the 
veteran's honorable discharge, the effective date for 
benefits cannot be earlier than the date that VA received the 
veteran's claim for benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (b) (2).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an earlier effective date for grant of service connection 
and payment of compensation for depressive disorder is 
therefore denied.  


ORDER

Service connection for undiagnosed illness manifested by low 
back pain is granted.  

An initial 70 percent schedular rating for depressive 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date earlier than December 20, 
2001, for service connection for depressive disorder is 
denied.


REMAND

The veteran has claimed entitlement to service connection for 
stomach pain.  His SMRs reflect numerous stomach-related 
complaints from 1987 through 1991.  A July 2003 Persian Gulf 
Registry examination report contains a diagnosis of 
GERD/hiatal hernia, but it is not clear whether this 
represents a diagnosis and, if so, whether the disorder is 
directly related to symptoms that arose during active 
service.  Thus, a thorough examination by a 
gastroenterologist or other qualified specialist would be 
helpful prior to adjudication. 

The veteran claimed entitlement to service connection for an 
undiagnosed illness manifested by stiff joints.  A July 2003 
VA Persian Gulf registry examination report does not mention 
any stiff joint, but does reflect a complaint of numbness of 
the hands and fingers for the recent two years.  The July 
2003 Persian Gulf registry examiner offered an impression of 
carpal tunnel syndrome, but it is not clear that this 
accounts for either stiff joints or numbness of the hands and 
fingers.  Therefore, it would be helpful if prior to 
adjudication the veteran were examined by an appropriate 
specialist to determine the nature and etiology of any stiff 
joint and numbness of the hands and fingers.  

The veteran also claimed entitlement to service connection 
for an undiagnosed illness manifested by vision problems.  He 
further claimed during his July 2003 Persian Gulf Registry 
examination that his vision problem referred to black spots 
that he saw before his eyes for the recent one year.  The 
Persian Gulf Registry examiner found the eyes to be normal, 
but nonetheless offered an impression of vitreal floaters.  
Thus, it is unclear whether a diagnosis has been offered for 
the veteran's claimed vision problem.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed stomach distress.  The claims 
file must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The physician is asked to 
review the pertinent medical history and 
answer the following questions:

I.  What, if any, is the diagnosis 
for the veteran's claimed stomach 
pains?

II.  If, and only if, a diagnosis is 
offered for stomach pain, is it at 
least as likely as not (50 percent 
or greater probability) that the 
diagnosed illness had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The veteran should also be afforded 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of any stiff joint.  
The claims file must be made available to 
the examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The physician is asked to 
elicit from the veteran a complete list 
of all stiff joints and the date of onset 
of symptoms.  For any diagnosis offered, 
the physician is asked to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the diagnosed illness had its onset 
in service?  

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The veteran should also be afforded a 
neurological examination, by an 
appropriate specialist, to determine the 
nature and etiology of numbness of the 
hands and fingers.  The claims file must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiner 
should elicit a complete history of all 
reported areas of numbness.  

If, and only if, a diagnosis is offered 
for numbness, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the diagnosed illness 
had its onset in service?  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  

5.  The veteran should also be afforded 
an examination, by an appropriate 
specialist, to determine the nature and 
etiology of any claimed vision problem.  
The claims file must be made available to 
the examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should elicit a 
complete history of all vision problems 
from the veteran.  If a diagnosis is 
offered, the examiner is asked to address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the disease began during active service.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for stomach 
pains, stiff joints, numbness, and vision 
problems.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the claims folder should be returned to the 
Board, if in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


